As filed with the Securities and Exchange Commission onFebruary 25, UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [Registration # 333-42394] SIERRA HEALTH SERVICES, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0200415 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 2724 North Tenaya Way Las Vegas, Nevada (702) 242-7000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) SIERRA HEALTH SERVICES, INC. AMENDED AND RESTATED 1985 EMPLOYEE STOCK PURCHASE PLAN 1995 LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED 1995 NON-EMPLOYEE DIRECTORS’ STOCK PLAN, AS AMENDED AND RESTATED (Full title of the plan) Frank E. Collins, Esq. Senior Executive Vice President, Legal and Administration Sierra Health Services, Inc. 2724 North Tenaya Way Las Vegas, Nevada 89128 (702) 242-7000 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Explanatory Note This post-effective amendment (this “Amendment”), filed by Sierra Health Services, Inc. (the “Company”), deregisters all shares of the Company’s Common Stock, $0.005 par value per share (“Common Stock”), that had been registered for issuance under the SIERRA HEALTH SERVICES, INC. AMENDED AND RESTATED 1; 1995 LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED; AND 1995 NON-EMPLOYEE DIRECTORS’ STOCK PLAN, AS AMENDED AND RESTATED on the Company’s Registration Statement on Form S-8, File No. 333-42394 (the “Registration Statement”) that remain unsold upon the termination of the sales of shares covered by the Registration Statement. OnFebruary 25, 2008, pursuant to the Agreement and Plan of Merger, dated as of March 11, 2007, among the Company, UnitedHealth Group Incorporated, a Minnesota Corporation (“Parent”), and Sapphire Acquisition, Inc., a Nevada corporation (“Merger Sub”), Merger Sub merged with and into the Company (the “Merger”), with the Company being the surviving entity and becoming a wholly-owned subsidiary of Parent.As a result, the Company has terminated all offerings of its Common Stock pursuant to its existing registration statements, including the Registration Statement.
